_:Case 5:19-CV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 1 of 15 Page |D #:313

10

11

12

13

15

15

17

18

19

20

21

22

24

25

26

27

28

Attorney Angela Swan, Esq., SBN 213'/'93

THE LAW OFFICES OF ANGELA SWAN, APC
21151 South Westem Avenue, Suite 177
Torrance, Caliform`a 90501

Bus. (310)755-2515

Fax, (310)878-0349

Attomey for Plaintiffs: ERIC 1\/[a MURPHY and GLENDA C. MURPHY

UNITED STATES I)ISTRICT COURT
CENTRAL DISTRICT OF CAL]FORNIA
EASTERN DIVISION-SAN BERNARDINO

ERIC M. 1\/1URPHY, an individual; and
GLENDA C. MURPHY, an individual, CASE NO.: EDCV19-00636JGB(SPX)
Riverside, Cou.rtroom: 1

Judge: Honorable JeSuS G Bemal
Plaintiffs,

VS. DECLARATION OF GLENDA C. MURPHY [N
SUPPORT OF PLA[NT[FFS’ EX PARTE
APPLICATION FOR TEM]’ORARY
RESTRAINING ORDER, AN]) TEl\/[PORARY

AND PERMANENT [N.l U NCTIVE RELIEF

)

)

)

)

)

)

)

)

)
U.S. BANK NATIONAL 1
ASSOCLATION, AS TRUSTEE FOR >
MASTR ADJUSTABLE RATE )
MORTGAGES TRUST 200'7_1, >
MORTGAGE PASS-'l‘nKOUGH >
CERTIFICATES, SERIES 2007_1; )
F]:DELITY NATIONAL T;TLE )
COMPANY; MEGA CAPITAL >
FUNDING, INC.; POWER DEFAULT 1
SERVICES, INC.; OCWEN LOAN 1
SER\HCB\JG, LLC; MORTGAGE )
ELECTRONLC REGISTRATION 1
SYSTEMS, INC.; WESTERN )
PROGRESSIVE, LLC; and DOES 1 )
THROUGH 10, INCLUSWE, §
)

)

Defendants.

 

 

 

 

DECLARATION OF GLENDA C. MURPHY ]N SUPPORT OF
PLAINTIFFS’ EX PARTE APPLICATION
1

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25.
26
27

28

C

 

r189 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 2 of 15 Page |D #:314

DECLARATION OF GLENDA C. MURPHY

1, Glenda C. Murphy, declare as follows:

1 am a Plaintiff in this case, self*represented and l have personal knowledge of the
facts set out herein and if called as a witness could and would competently testify thereto.

This declaration is submitted in support of my Verified Ex Parte Application for
Temporary Restrai_ning Order, and Temporary and Permanent lnjunctive Relief, and
Request for the Judge’s Approval of the Notice of Pendency of Action.

October 5, 1994, a Quitclaim Deed was executed and recorded October 17 , 1994,
granting my husband and 1 the “Property” commonly known as 9965 McKinley Street,
Rancho Cucamonga, California 91730, bearing Assessor Parcel Nurnber 0209-312-59.

October 5, 1994', a Deed of Trust (“DOT”) was executed securing a loan of
$120,000.00, naming Long Beach Bank, FSB as the Lender and Trustee, which was a
conflict of interest; recorded October 17, 1994.

Defendants are threatening to unlawfully sale, assign and/ or transfer my
ownership and security interest under a DOT.

I paid my mortgage on time during the entire existence of the loans. However, the
Defendants committed identity_theft, creating fraudulent DOT, and committed extortion
against me and my husband, recording fraudulent Real Property documents in an effort to
unlawfully take our Property.

January 2, 1996, a fraudulent DOT was executed purportedly securing alcan of

$20,000.00, which my husband and 1 never received, naming Legend Financial Group,

 

DECLA.RATION OF GLENDA C. MU`RPHY
lN SUPPORT OF PLAINTIFFS’ VERIFIED
EX PARTE APPLICATION
2

 

 

10

11

12

13

14

15

16

17-

18

19

20

21

22

23

24

25

26

27

28

 

Se 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 3 of 15 Page |D #:315

lnc. as the Beneficiary and Lender, and First American Title Cornpany as Trustee;
recorded January 18, 1996.

lune 23, 1997, a naudulent DOT was executed purportedly securing a loan of
$3 5 ,000.00, which my husband and l never received, naming l-larbor View l\/iortgage as
Beneficiary, and American Title Cornpany, as Trustee; recorded, July 10, 1997.

Plaintiffs allege that they were never aware of this transaction

July 31, 1997, a fraudulent Corporation Assignment of Deed of Trust was mailed
to my husband and l, and executed by Harbor View Mortgage, assigning all beneficiary
interest to Preferred Credit Corp., under the fraudulent DOT dated lime 23, 1997, naming
Trustee as Arnerican Title Company. This fraudulent Corporation Assignment of Deed
of Trust was never recorded.

November 23, 1999, a DOT was executed purportedly securing a loan of
$159,152.00,1 naming Chase Manhattan Mortgage Corporation (unqualified to do business
in California) as the Beneficiary under the laws of the State of New lersey, and First
Southwestern Title Company of California as Trustee; recorded Deceniber 3, 1999.

December 3, 1999, a DOT was executed purportedly securing a loan of $5,500-00,
naming Household Finance Corporation of California as Lender and Housekey Finance
Corporation as Trustee; recorded December 9, 1999.

December 9, 1999, a Full Reconveyance was recorded and executed by Housekey

Financial Corporation, as Trustee under a naudulent DOT.

 

DECLARATION OF GLENDA C. M'URPHY
IN SUPPORT OF PLAIN TIFFS1 VERIFIED
EX PARTE APPLICATION
3

 

a

 

Ca

10
11

12

14
15
16
17
13
19

20

22
23
24
25
26
27

28

fn

 

 

e 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 4 of 15 Page |D #:316

l\/larch 3, 2000, an invalid Substitution of Trustee (“SOT”) was executed by
Preferred Credit Corporation, an unauthorized entity, under a fraudulent DOT executed
lane 23, 1997, naming Ainerican Title Company, as Trustee, recorded luly 24, 1997,
naming Defendant U.S. BANK, as Substituted Trustee; recorded l\/larch 14, 2000. A
DOT was never recorded luly 24, 1997, as the 801 states.. n

‘ l\/ly Property was never legally assigned to Preferred Credit Corporation under a
DOT, purportedly executed June 23, 1997, and recorded July 10, 1997. ln addition, the
fraudulent Corpora`.tion Assignment of Deed of Trust was never recorded

lune 23, 2000, a fraudulent DOT was executed purportedly securing a loan of
$27,000.00, which my husband and 1 never received, naming Household Finance
Corporation of California as Beneficiary and Housel<ey Finance Corporation as Trustee;
recorded lune 30, 2000.

June 28, 2000, a Full Reconveyance was recorded, executed by Ameriquest
Mortgage Co FKA Long Beach Bank, FSB FKA Long Beach Banl<: SSB, Trustee under
the DOT executed October 5, 1994 and recorded October 17, 1994.

March 14, 2002, a fraudulent DOT was executed securing a loan of $197,500.00,
falsely naming Secured Bankers l\/lortgage Company (Partnership under the laws of
California) as Lender, T.D Service Co., a California Corporation as Trustee, and
Defendant l\/lERS, acting solely as a nominee for Lender and Lender’s successors and

assigns, and Beneficiary; recorded March 20, 2002

 

DECLARATION OF GLENDA C. M'URPHY
lN SU`PPORT OF PLA]NT]FFS’ VERIF]:ED
EX PARTE APPLICATION
4

r;§."`”‘

 

10

11

12

13

14

15

16

17

13

19

20

21

22

23

24

26

27

28

CaFe 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 5 of 15 Page |D #:317

Secured Bankers l\/iortgage Company was never a Partnership under the laws of
California. Secured Banlrers Mortgage Company was never qualified to do business in
California. d

l\/larch 27, 2002, an 801 and Deed ofReconveyance was executed by Chase
l\/ianhattan Mortgage Corporation under the DOT dated Novernber 2'3, 1999, recorded
December 3, 1999, naming First Southwestern Title Company of California as Trustee,
Chase Manhattan Mortgage Corporation, as Beneficiary. Substituting Chase Manhattan
Mortgage Corporation, as Trustee; recorded June 17, 2002.

April 23, 2002, a Full Reconveyance was recorded and executed by Housekey
Financial Corporation, as the purported Trustee under the fraudulent DOT recorded June
3 0,' 2000.

September 5, 2003, a fraudulent Grant Deed was executed and recorded
September 15, 2003. l\/ly Property was already granted to my husband and 1 via
Quitclaim Deed executed October 5 , 1994 and recorded October 17, 1994.

September 5, 2003, a DO`[` was executed by Fremont Investrnent and Loan as
Lender, MZE`,RS as Beneficiary, and Fremont General Credit Corporation as Trustee;
recorded September 15, 2003.

January 7, 2004, an SOT and Full Reconveyance was executed by Secured
Banl<ers l\/lortgage Company, an unauthorized entity, named as the present Beneficiary,
under the DOT recorded March 20, 2002, substitutes himself as Trustee, which was a

conflict of interest; this document was recorded January 13, 2004.

 

DECLARATION OF GLENDA C. MURPHY
lN SUPPOR'].` OF PLAINTIFFS’ V"ERIFIED
EX PARTE APPLICA'HON
5

 

 

 

¢”/‘

20

21

22

23

24

25

26

27

23

Se 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 6 of 15 Page |D #:318

January 15, 2004,- Settlement date; Settlement Agent GMAC states that settlement
charges to borrower is $59,470.40, loan payoff is $7,529_6'0; total amount due from
borrow $67,000.00. Principal amount of new loan $67-,000.00. My husband and 1 never
received the refmance funds -

l\/ly husband and I decided to refmance our Property. During the refinance
process, l was requested by the Loan Officer to execute a “Power of Attorney” where my
signature would only be necessary for the loan application and final loan documents

Sometime later, my husband and 1 discovered that half the pages in the loan
application were forged, not my signatures; loan amount of $275,000.00.

October 10, 2005 , a fraudulent DOT was executed securing a loan of $275,000.00,
naming Defendant l\/lEGA, a Caliform`a Corporation as Lender, Alliance Title Company
as Trustee, and Defendant l\/IERS, acting solely as a nominee for Lender and Lender’s
successors and assigns, and Benefi_ciary; recorded October 19, 2005.

October 20, 2005, my Credit Report reflects a zero balance for a loan amount of
5229,500.00, provided by Fremont investment and Loan.

October 21, 2005, an invalid SO'l` was executed by l\/[ERS for Fremont lnvestment
& Loan as Beneficiary, naming Fremont General Credit Corp. as Trustee, under the DOT
executed September 5, 2003 and recorded September 15, 2003. TICOR Title lnsurance
Company, as Substitute Trustee; recorded November 22, 2005.

November 22, 2005, a Full Reconveyance was recorded under the DOT dated

September 5, 2003 and recorded September 15, 2003.

 

DECLARATION OF GLENDA C. MU`RPHY
lN SUPPORT OF PLAlNTl:FFS’ VERIFIED
EX PARTE APPLICATION

6 c

 

 

 

/2;

10

11

12

13

14

16

17

10

19

20

21

22

23

24

25

26

27

28

O
113

 

iSe 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 7 of 15 Page |D #:319

September 29, 2006, a naudulent Promissory Note and DOT was executed
purportedly securing a loan for 3370,000.00, naming Arnerican Brokers Conduit as
Lender; recorded October 10, 2006. American Brol:ers Conduit did not legally exist as
an entity in 2006 and has never been legally incorporated in any state.

October 2, 2006, a fraudulent Grant Deed was executed; recorded October 10,
2006. l\/.ly Property was already granted to my husband and 1 via Quitclairn Deed
executed October 5, 1994 and recorded October 17, 1994,

October 10, 2006, a Final Settlement Statement, reflecting that GMAC was paid
$274,530.19, Principal amount of new loan, $370,000.00., and cash to borrower of
$53,523.46, which my husband and 1 never received ln addition, a settlement charge of
$41,941.35 to borrow is questionable; 1 don’t know why this charge was applied

October 20, 2006, an invalid SOT was executed by lnyRS under the DOT dated
October 10, 2005 and recorded October 19, 2005, naming GMAC as Lender; Executive
Trustee Services, LLC as Substitute Trustee.

October-27, 2006, a Full Reconveyance was recorded and executed by Executive
Trustee Services, LLC as Trustee under the DOT dated October 10, 2005 and recorded
October 19, 2005, naming GMAC as Lender.

About August 2, 2007, American Home Mortgage Corp, dba American Brol<:ers
Conduit was issued a Temporary Order to Cease and Desist. The California Departrnent

of Business Oversight found that American Brolrers Conduit engaged in a pattern of

 

DECLARATION OF GLENDA C. h/IIJRPHY
IN SUPPORT OF PLAINT]FFS’ VERIFIED
EX PARTE APPLICATION
7

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

r\\

lee 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 8 of 15 Page |D #:320

forging real estate documents and selling interests therein to investors and ordered them
to cease and desist from engaging in such conduct

A_lthough, my husband and 1 were never late and our loan balances reflect zero on
' our Credit Reports, we repeatedly submitted Loan Modification Applications, in an effort
to save our home.

April 23, 2009, American Home Mortgage Servicing, Inc. mailed me a letter
stating “. . .received a workout package regarding the above-referenced mortgage loan. ..
We appreciate the opportunity to be of assistance.”

May 5, 2010,7 Defendant OCWEN mailed me a letter stating “your home loan may
be eligible for a loan modification program. . .”

l\/lay 25, 2010, a naudulent Assignrnent of Deed of Trust was executed by M`ERS,
an unauthorized entity, as nominee for American Brol<:ers Conduit, assigning the
beneficial interest to Defendant U.S. BANK under the fraudulent DOT dated September

29, 2006 and recorded October 10, 2006, naming LSI Division as Trustee; recorded July
7, 20 l 0. l

The Assignrnent is VOID, because American Brol<ers Conduit did not exist, and
therefore could not appoint l\/_‘[ERS as its nominee, and therefore M:ERS had nothing to
assign.

July 9, 2010, Chase mailed me a letter listing a history of my payments However,

my cashier checks from Chase to American Home l\/lortgage Servicing, lnc. demonstrate

 

DECLARATION OF GLENDA C. l\/{URPHY
11\1 SUPPORT OF PLAH\ITIFFS’ VERIF[ED
EX PARTE APPLICATION
8

 

 

 

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

r\\

lee 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 9 of 15 Page |D #:321

that September through December 2009 payments was missing The letter states “Your
loan is paid through February 10, 2010-

l\lovember 26, 2010, a fraudulent Notice of Default ("NOD”) was executed by an
unauthorized entity, Default Resolution Network Agent for the Benenciary By:
ServiceLinl<;, its Agent Through ServiceLinl<; as Agent, through SPL luc., as Authorized
Agent under the fraudulent DOT dated September 29, 2006 and recorded October 10,
2006; recorded November 29, 2010.

Default Resolution Net\vork, LLC operated as a subsidiary of Fidelity National
Financial, lnc. that surrendered November 17, 1987 and November 30, 2006 doing
business in California, and Default Resolution Networl<, LLC was never qualified to do
business in California as a Limited liability Company.

December 20, 2010, an invalid SOT was executed by Defendant U.S. BANK by
American Home Mortgage Servicing lnc., as Attorney in Fact, under the fraudulent DOT
dated September 29, 2006 and recorded October 10, 2006; Substitute Trustee is
Defendant PDS is C/O Defendant FIDELITY; recorded April 29, 2011.

- April 16, 2011, a fraudulent Notice of Trustee’s Sale was executed by Defendant
PDS under the fraudulent DOT dated September 29, 2006 and recorded October 10,
2006; Sale Date: l\/lay 19, 2011; recorded April 29, 2011.

April 25, 2011, my husband and 1 were approved a Loan Modification.

April 29, 2011, a SOT was recorded by Defendant PDS as Trustee; Substitute

Trustee not named

 

DECLARATION OF GLENDA C. MURPHY
11\1 SUPPORT OF PLAINTIFFS’ VERIPIED
EX PARTE APPLICATION`

9

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cabe 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 10 of 15 Page |D #:322

l\/_larch 20, 2012, a Notice of Rescission was executed by Fidelity National Title
Company, as agent for the Beneficiary, under a DOT that names American Brokers
Conduit as Lender, recorded October 10, 2006, referencing a fraudulent NOD recorded
November 29, 2010; recorded March 26, 2012.

May 15, 2012, Arnerican l-iome l\dortgage Servicing,-lnc. (“AHMSI”) mailed a
letter to me stating that it will be changing -its name to Homeward Residential.

Al-IMSl/Homeward Residential knew that the issuer of the Promissory Note,
American Brokers Conduit was a nonexistent entity and that therefore the note was
`VOID; yet, continued to press me for payments

October 3, 2012, chen Financial Corporation purchased Homeward Residential.
Defendant OCWENj without inquiring into the facts surrounding my l\/iortgage,
Defendant OCWEN harassed me for payments

March 4, 2013, a letter from Defendant OCWEN stating the loan balance is
$249,375.23; despite, my zero balance owing on my Property.

September 12, 2013, a fraudulent Limited Power of Attorney executed by
JPl\/iorgan Chase Bank, N.A.5 as l\/laster Serviccr, and the Limited Power of Attorney
granted by US Bank, N.A as Trustee appoints Select Portfolio Servicing, 1nc., as Sub-
Servicer; recorded l\/lay l, 2015.

1 provided Proof of Payments to Defendant OCWEN from 2014~2018 and it

continued to send me Mortgage Account Statements stating Reinstatement Arnounts,

 

 

DECLARATlON OF GLENDA C. MURPHY
]:N SUPPORT OF PLAINTIF`FS’ VERIFIED
EX PARTE A_PPLICATION
l 0

 

10

11

12

13

14

15

16

17

18

19

20

22

23

24

25

26

27

28

_Case 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 11 of 15 Page |D #:323

when 1 was never late on my monthly payments Also, Defendant OCWEN sent 2-3
letters titled “Notice of Default” each month

Defendant OCWEN has double billed my husband and 1. Extorting us to pay or
our Property will be taken l\/ly husband and 1 were continuously harassed

June 17 , 2015, my Consumer Credit Report reflects that there is a zero balance for
a loan of $370,000.00, date of Origination: September 29, 2006; American Brokers
Conduit as Lender. Loan Serviced by Defendant OCWEN/Homeward Residential, TX
FIDELCPI. $55,873.00 was to be given to my husband and l, which we never received

November 2017, Defendant OCWEN stopped taking payments and claimed that
my husband and 1 were 7 months delinquent

December 14, 2017, an invalid SOT was executed by Defendant U.S. BANK, By
its Servicer Defendant OCWEN; Substitute Trustee not named.

December 5, 2017, a California Declaration of Cornpliance pursuant to Civil
Code, section 2923.55(c) was executed by Defendant OCWEN as Servicer for Defendant
U.S. BANK under fraudulent DOT dated September 29, 2006 and recorded October 10,
2006 and states “The mortgage servicer has exercised due diligence to contact the
borrower pursuant to California Civil Code, section 292_3..55(f) to “assess the borrower’s
financial situation and explore options for the borrower to avoid foreclosure.” Thirty (3 0)
days, or more, have passed since these due diligence requirements were satisfied,”

January 8, 2018, an invalid SOT was recorded under a fraudulent DOT dated

September 29, 2006 and recorded October 10, 2006, naming LSl Division as Trustee, and

 

 

 

DECLARATION OF GLENDA C. MURPHY
IN SUPPORT OF PLA1NTI_FFS’ VER]FIE,D
EX PARTE APPLICATION
l l

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

jse 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 12 of 15 Page |D #:324

American Brokers Conduit as Lender, and l\/lERS as Beneficiary; Defendant WESTERN
PROGRESSIVE as Substitute Trustee

January 12, 2018 a fraudulent NOD was executed by Defendant WESTERN
PROGRESSIVE, an unauthorized entity, as Trustee for Beneficiary, under a fraudulent
DOT dated Septernber 29, 2006 and recorded October 10, 2006; recorded lanuary 17 ,
2018. l

March 19, 2018, Defendant OCWEN sent Plaintiffs a Payoff Quote of
$440,735.70, valid through April 13, 2018.

April 30, 2018, a Notice of Trustee’s Sale was executed by Defendant WESTERN
P'ROGRESSIVE,- as Trustee for Beneficiary, under a fraudulent DOT dated September
29, 2006 and recorded October 10, 2006; Sale Date: l\/lay 31, 2018; recorded l\/lay l,
2018.

May 4, 2018, my husband and 1 faxed a Loan Modification Package to Defendant
OCWEN, four (4) days later Defendant OCWEN places a foreclosure Sale Date of May
8, 2018, against my Property; dual tracking Defendant OCWEN never sent my husband
and 1 documents stating that a foreclosure was ever initiated

l\/lay_S, 2018, 1 sent a Domestic Wire Transfer via Wells F argo N.A. of 512,121.50 `
to cure the fraudulent Default, in an effort to save my Property.

May 11, 2018, a Notice of Rescission was executed by Defendant WESTERN

PROGRESSIVE as Trustee, Arnerican Brokers Conduit as Lender, and l\/fERS as

 

DECLARATION OF GLENDA C. MURPHY
IN SUPPORT OF PLAlNT[FPS’ VERIFIED
EX PA_RTE APPLICATlON
12

 

 

 

:;\

C<

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

also 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 13 of 15 Page |D #:325

Beneficiary under a naudulent DOT dated September 29, 2006 and recorded October 10,
2006, referencing the NOD that was recorded January 17, 2018; recorded May 16, 2018.
September 9, 2018, my husband and 1 were denied the Loan Modification.

September 14, 2018, 1 received a Debt Validation Notice by Defendant OCWEN
under the fraudulent DOT dated September 29, 2006, naming American Brokers Conduit
as Originating Lender, which was not pursuant to RESPA.

October 15 , 2018, Defendant OCWEN denied my husband and 1 a Loan
l\/lodification.

`October 19, 2018, my Credit Report states zero balance of purported loan amount
of $370,000.00; originated September 29, 2006,

November 16, 2018, 1 received a Debt Validation Notice by Defendant OCWEN
under the fraudulent DOT dated September 29, 2006, naming American Brokers Conduit
as the Originating Lender.

Again, despite under the R_ESPA, Loan Servicers are required to respond to
"Qualified Written Request and Validation of Debt"; yet, Defendant OCWEN provided
limited information

November 21, 201L 8, a California Declaration of Compliance pursuant to Civil
Code, section 2923.55(0) was executed by Defendant OCWEN as Servicer for Defendant
U.S. BANK under the fraudulent DOT dated September 29, 2006 and recorded October
10, 2006, stating “The mortgage servicer contacted the borrower to assess the borrower’s

financial situation and to explore options for the borrower to avoid foreclosure as

 

DECLAR_AT,[ON OF GLENDA C. MURPHY
IN SUPPORT OF PLAINT]IFFS’ VERIFIED
EX PARTE APPLICATION
13

 

 

 

Ca

10
11
12
13
14
15
16
17
18
19
20
21

22

23_

24

25

26

27

28

 

is 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 14 of 15 Page |D #:326

required by California Civil Code, section 2923.55. Thirty days, or more, have passed
since the initial contact was made.”
December 3, 2018, a fraudulent NOD was executed by Defendant WESTERN

PROGRESSIVE as Trustee for Beneficiary, under a haudulent DOT dated September 29,

` 2006 and recorded October 10, 2006 ; recorded December 5, 2018l

December 10, 2018, 1 received a Debt Validation Notice by Defendant
WESTERN PROGRESSIVE as Trustee for Beneficiary, under a fraudulent DOT dated
September 29, 2006 and recorded October 10, 2006, which did not provide all that was
requested by the “Qualified Written Request and Validation of Debt”, under "RESPA."

Although 1 made many attempts to resolve the problem that involved my account
with Defendant OCWEN, l\/larch 6, 2019, Defendant WESTERN PROGRESSIVE, an
unauthorized entity, executed a Notice of Trustee’s Sale; Sale Date: Apri123, 2019.

As the aforementioned demonstrates, many entities collectively operated a
Mortgage Scheme for “Economic Gain”, with the intent to defaud my husband and my
interest in our Property, causing fraudulent DOTS to be recorded in the Official
Recorders in the office of the Recorder of San Bernardino County, California, claiming to
secure loans that my husband and 1 never received

1n addition, the Mortgage Scheme is evidenced by the many Full Reconveyances
recorded in the Official Recorders in the office of the Recorder of San Bernardino

County, California as to my Property.

 

 

DECLA_RATION OF GLENDA C. MURPHY
IN SUPPORT OF PLAIN'I`I.FFS’ VER]FIED
EX PARTE APPLlCATION
14

 

10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

 

se 5:19-cV-00636-.]GB-SP Document 23-3 Filed 04/19/19 Page 15 of 15 Page |D #:327

l\/iore than half the aforementioned entities’ status with the California Secretary of
State is either suspended ten (10) years or more due to Franchise Tax Board violations or
they have surrendered; demonstrating that their only purpose of operation was to defraud
the public.

The companies that initiated foreclosures against my Property never held
beneficial interest under the l\/iortgage or DOT; therefore, does not have standing to
foreclose.

'l`he undersigned, declare under penalty of perjury under the laws of the State of
California that the foregoing isl true and correct and that this Declaration was executed on

the 4th day of April 2019, at Rancho Cucamonga, California
a C» i/l’!i`””*’””!f Y

 

/`“ " " {T) r,!
Gle§)NDA C. MURPHY, Dec arant
@f@rs?a» civ nw r@OA/i/

 

 

DECLARATION OF GLENDA C. l\/[URPHY
11\1 SUPPORT OF PLAINT]:FFS’ VERIFIE,D
EX PARTE A_PPLICATION
1 5

 

 

